Citation Nr: 1621675	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-28 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for blindness in the left eye. 

2.  Entitlement to service connection for right eye disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

In April 2015 the Board remanded the above-noted issues for additional development.  The case has now been returned for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

Although further delay is unfortunate, the Board finds that additional development is required prior to adjudication of the Veteran's claims.  As previously noted in the Board's April 2015 remand, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

By way of a brief history, the Veteran underwent a VA eye examination in April 2012.  In the course of above-noted April 2015 remand, the Board found the examiner failed to provide a reasoned medical explantation to support his conclusion that the Veteran's right eye cataract disability was less likely than not caused by his service-connected left eye blindness.  The Board also noted the examiner wholly failed to state whether a causal relationship existed between the diagnosed right dry eye syndrome and his service-connected left eye blindness.  In addition, the Board noted the Veteran had reported a worsening of his eye disability.  Therefore, the Board remanded the case for a new examination and medical opinion.  

In May 2015 the Veteran underwent a second VA examination.  In addition to his service-connected left eye blindness, he was again diagnosed with bilateral dry eye syndrome, as well as a right eye cataract.  Initially, the Board notes the examiner determined the Veteran did not have a visual field defect.  However, the examiner failed to provide the results of a Goldman, or other, visual field test.  In June 2015, the examiner was asked to provide the results of this test; however, he responded that a visual field was not required, because the Veteran had no ocular conditions that would result in a visual field loss.  Unfortunately, this test is required for several reasons.  First, the visual field results may be relevant to the rating assigned for his left eye disability as a result of the paired organs and extremities provision.  See 38 C.F.R. § 3.383.  Under this provision, compensation is payable for the combinations of service-connected and nonservice-connected eye disabilities, if peripheral field of vision for each eye is 20 degrees or less.  In addition, the Board observes that cataracts are evaluated under 38 C.F.R. § 4.79, Diagnostic Code 6027.  This code indicates a cataract of any type is to be evaluated on the basis of "visual impairment."  38 C.F.R. § 4.75 states visual impairment is based on impairment of visual acuity, visual field, and muscle function.  

Next, the Board notes the examiner found the Veteran's dry eyes were not caused by, aggravated by, or related to his left eye blindness.  In support of this conclusion, the examiner stated dry eyes occur more frequently with aging, and are usually caused by poor tear production.  The examiner did not explain how or why these general facts led him to the conclusion that the Veteran's left eye blindness did not contribute to his right dry eye condition.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).



On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should obtain the result of the Goldman visual field test that was administered during the Veteran's May 29, 2015 VA examination, and if one was not administered, the Veteran should be scheduled for a VA examination in order to administer a visual field test.    

With respect to the Veteran's right dry eye syndrome, the May 2015 VA examiner must provide an addendum medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or permanently worsened by the Veteran's service-connected left eye blindness. 

The examiner must provide a complete rationale for any proffered opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

